10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-06474-BLF Document 16 Filed 12/03/19 Page 1 of 7
am aa

JUNG YOUN LEE, JEONG AE LEE

C/O EASTRIDGE LIQUORS ey L
1855 TULLY ROAD EB
SAN JOSE, CA 95122 Der nn. A
PHONE: 408-712-8141 COsmy 4. v&
Wonfhas UE 009 P
Seo ae .

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CASE NO.: 5:19-CV-06474-VKD

SCOTT JOHNSON

Plaintiff
DEFENDANT‘S MOTION TO DISMISS

Vs
IN SUK JUN; KYU JIN JUN;
JUNG YOUN LEE; JEONG AE LEE;
AND DOES 1-10

Defendant

Nee Nee Ne ee ee” p Nee ee ee ee ee Se”

 

Come now, the Defendants Jung Youn Lee and Jeong Ae Lee moves the court to dismiss
Plaintiff's complaint with prejudice. The bases for this Motion are set forth in the accompanying
Memorandum. In spite that there surely has been disability access parking, Plaintiff claimed that

Defendants did not provide it.

PARTIES

1. Plaintiff is a California resident with physical disabilities. He uses a wheelchair for mobility and

has a specially equipped van.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:19-cv-06474-BLF Document16 Filed 12/03/19 Page 2 of 7
~~ —

2. Defendants In Suk Jun and Kyu Jin Jun are the owner of the real property located at 1855 Tully
Road, San Jose, California. (“Landlord”).

3.Defendants Jung Youn Lee and Jeong Ae Lee are the tenant of the real property and the owner of

Eastridge Liquors (“Store”) at 1855 Tully Road, San Jose, California.
PLAINTIFF’S ALLEGATIONS

Plaintiff alleged that when he visited the Store in April 2019 (twice) and May 2019, accessible
parking has not been provided. Therefore, he claimed that Defendants violated the Americans with

Disabilities Act and the Unruh Civil Rights Act.

DEFENDANTS’ ANSWERS
1. Landlord built brand-new parking in October 2018 in conformance with the Americans with
Disabilities Act Title III Regulations (“ADA”), the Federal 1992 ADA Standards ““ADAAG”) and
in conjunction with the California Building Code in force at the time of construction. The City of San
Jose approved the plan and inspected the parking lot twice, once during construction and once after
completion.
2. The City of San Jose’s approved plan No. was 17-002136 and inspection card No. was 17044235.
3. There have been no alterations, no repairs and no improvements since completion of construction.

4, As an evidence of our answers, we hereby submit 7 pictures of new parking lot.

5. Since there obviously has been accessible parking in conformance with ADA and ADAAG when

Plaintiff visited the Store in April and May 2019, Plaintiff's allegations are absolutely false.

CONCLUSION

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 9:19-cv-OG874-BLF Document 16 Filed 12/03f19 Page 3 of 7

For the reason stated above, the Defendants respectfully request the court to dismiss the complaint in

this case.

Dated this 3 of December 2019

<x oa

Jung Youn Lee

Thay Ae Lae

Jeong Ae Lee

 

Jung Youn Lee, and Jeong Ae Lee Does 1-10
c/o Eastridge Liquors

1855 Tully Road

San Jose, Ca 95122

 
Ceo

 
Case 5:19-cv-06474-BLF Document16 Filed 12/03/19 Page 5 of 7

|

on

i Ean

 
Document 16 Filed 12/03/19 Page 6 of 7

 

LOLLeL

   

  

BUD LIGHT

      

BUD LIGHT

 

SS —

oo =
a eee ee
yd \ eer ewemees -

 
 

 
